DETAILED ACTION
This communication is responsive to the Amendment after Final filed on 0715/2022.
Claims 2-3, 6, 8-9, 12, 14-15, and 18-27 are canceled.
Claims 1, 7, and 13 are amended.
Claims 1, 4-5, 7, 10-11, 13, 16-17, and 28-36 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, the Applicant’s remarks filed on 07/15/2022 (see Remarks, page 7 of 8; and the interview summary mailed on 07/21/2022) to claims 1, 17, and 13 have been considered and are entered. The rejections have been withdrawn in view of the Examiner’s Amendment as following below for details.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney of record, David W. Victor (Reg. No. 39,867), on 08/08/2022.
In the claims…
Claims 1, 7, 13, and 28-29 have been amended as followings:

1.	 (Currently Amended) A method comprising: 
maintaining file path indexes for file paths of items in a content repository, stored on at least one computer readable storage device, wherein the items in the content repository comprising one of indexable content and non-indexable content, wherein the items of indexable content comprise files and folders represented in a hierarchy of folders that are configured to have file path indexes to uniquely identify the files and the folders in the hierarchy of folders, and wherein the items of non-indexable content comprising files and folders not represented in the hierarchy of folders;   
querying, by at least one processor, the content repository for a root folder and an unfiled folder tree, wherein an unfiled folder tree has items that do not have file path indexes;  
creating file path indexes for items resulting from the query;   
querying, by the at least one processor, the hierarchy of folders for an item that qualifies for a file path index by comprising indexable content, [[by]] does not have a file path index resides in a folder that has a file path index; and
creating, by the at least one processor, a file path index for the item resulting from the querying, wherein the created file path index indicates a location for the [[file]] item in the hierarchy of folders.
 
7. 	(Currently Amended) A non-transitory computer readable storage device containing instructions that, when executed on at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
 maintaining file path indexes for file paths of items in a content repository, stored on at least one computer readable storage device, wherein the items in the content repository comprising one of indexable content and non-indexable content, wherein the items of indexable content comprise files and folders represented in a hierarchy of folders that are configured to have  file path indexes to uniquely identify the files and the folders in the hierarchy of folders, and wherein the items of non-indexable content comprising files and folders not represented in the hierarchy of folders;   
querying, by at least one processor, the content repository for a root folder and an unfiled folder tree, wherein an unfiled folder tree has items that do not have file path indexes;  
creating file path indexes for items resulting from the query;   
querying, by the at least one processor, the hierarchy of folders for an item that qualifies for a file path index by comprising indexable content, [[by]] does not have resides in a folder that has a file path index; and
 creating, by the at least one processor, a file path index for the item resulting from the querying, wherein the created file path index indicates a location for the item in the hierarchy of folders.

13.	(Currently Amended) A computing system comprising:
	one or more processors; and
	an indexer operable on the one or more processors and configured to:
maintain file path indexes for file paths of items in a content repository, stored on at least one computer readable storage device, wherein the items in the content repository comprising one of indexable content and non-indexable content, wherein the items of indexable content comprise files and folders represented in a hierarchy of folders that are configured to have  
querying, by at least one processor, the content repository for a root folder and an unfiled folder tree, wherein an unfiled folder tree has items that do not have file path indexes;  
creating file path indexes for items resulting from the query;   
query the hierarchy of folders representing for an items that qualifies for a file path index by comprising indexable content, [[by]] does not have a file path index resides in a folder that has a file path index; and
 create a file path index for the item resulting from the query, wherein the created file path index indicates a location for the [[file]] item in the hierarchy of folders.

28. 	(Currently Amended) The method of claim 1, wherein a folder tree includes a plurality of folders and files in the hierarchy of folders returned as a result of the querying the hierarchy of folders. 

29. 	(Currently Amended) The method of claim 1, wherein the querying the hierarchy of folders returns any files that qualify for a file path index, does not have a file path index, and are not more than a single level in the hierarchy of folders below a folder having a file path index. 

Reasons for Allowance
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 4-5, 7, 10-11, 13, 16-17, and 28-36 are allowable (re-numbered as 1-18) because of overcome of the prior art(s) made of record.
Regarding claim 1, the prior art made of record, singularly or in combination, does not teach the combined limitations which consider as a whole together include: " querying, by at least one processor, the content repository for a root folder and an unfiled folder tree, wherein an unfiled folder tree has items that do not have file path indexes; creating file path indexes for items resulting from the query; querying, by the at least one processor, the hierarchy of folders for an item that qualifies for a file path index by comprising indexable content, does not have a file path index, and resides in a folder that has a file path index; and creating, by the at least one processor, a file path index for the item resulting from the querying, wherein the created file path index indicates a location for the item in the hierarchy of folders." These combined limitations are disclosed/defined in the Applicant’s Figures 1A-1B and 2A-2D, and specification at pars. [0003, and 26-34].  The dependent claims 4-5, 10-11, 16-17, and 28-36, being definite, enabled by the specification, and further limiting to the independent claims 1, 7, and 13 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169